Exhibit 10.1
THIRD AMENDMENT
TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
          This Third Amendment to the First Amended and Restated Credit
Agreement (“Amendment”) is made as of the 30th day of September, 2011 by and
between Tufco, L.P. (“Borrower”), Tufco Technologies, Inc. (“Parent”) and
JPMorgan Chase Bank, N.A. (“Bank”).
RECITALS
          The parties entered into a First Amended and Restated Credit Agreement
dated as of March 15, 2010, as amended (“Credit Agreement”).
          The parties desire to amend the Credit Agreement as set forth herein.
          NOW, THEREFORE, the parties hereto agree as follows:

1.   Capitalized terms not defined herein shall have the meaning ascribed in the
Credit Agreement.

2.   In Article 1, Section 1.1 of the Credit Agreement, the Revolving
Termination Date is changed from January 31, 2012 to January 31, 2013.

3.   In Article 12, Section 12.2 of the Credit Agreement, the first paragraph is
deleted and the following is inserted in its place:

“The Parent shall maintain a Consolidated After Tax Net Income on a cumulative
basis as follows:
     (a) in Fiscal Year 2011 of not greater than a negative $600,000 as of
September 30, 2011; and
     (b) in Fiscal Year 2012 of not greater than a negative $100,000 as of
December 31, 2011, not less than a positive $150,000 as of March 31, 2012, not
less

 



--------------------------------------------------------------------------------



 



than a positive $400,000 as of June 30, 2012 and not less than a positive
$650,000 as of September 30, 2012.”

4.   The following is added as Article 14.

“ARTICLE 14
FUNDED DEBT/EBITDA
     In the event the Parent’s consolidated Funded Debt to EBITDA ratio,
measured on a trailing twelve month basis, exceeds 3.0 : 1.0 for two consecutive
Fiscal Quarters regardless of whether the consecutive Fiscal Quarters fall
within the same Fiscal Year, the Borrower shall grant to the Bank a first
priority lien on its accounts receivables and inventory and shall execute and
deliver to the Bank a Commercial Security Agreement and Financing Statement(s)
to grant and perfect the same all in form and substance reasonably acceptable to
the Bank.”

5.   This Amendment is a modification only and not a novation.

6.   Except for the above stated amendments, the Credit Agreement shall be and
remain in full force and effect with the changes herein deemed to be
incorporated therein. This Amendment is to be considered attached to the Credit
Agreement and made a part thereof.

7.   The parties acknowledge and agree that this Amendment is limited to the
terms above stated and shall not be construed as an amendment of any other terms
or provisions of the Credit Agreement. The parties hereby specifically ratify
and affirm the terms and provisions of the Credit Agreement except as herein
changed. This Amendment shall not establish a course of dealing or be construed
as evidence of any willingness on the Bank’s part to grant other or future
amendments, should any be requested.

8.   The Borrower agrees to pay all fees and out of pocket disbursements
incurred by the Bank in connection with this Amendment.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the day and year first above written.

                      BORROWER AND PARENT:    
 
                    TUFCO, L.P.    
 
                    By: Tufco LLC, its         Managing General Partner    
 
                        By: Tufco Technologies, Inc.             Its Sole
Managing Member    
 
               
 
      By:   /s/ Michael B. Wheeler
 
Michael B. Wheeler    
 
          Authorized Officer for the Managing Member    

                  TUFCO TECHNOLOGIES, INC.    
 
           
 
  By:   /s/ Michael B. Wheeler
 
Michael B. Wheeler    
 
      Chief Financial Officer, Vice President and Secretary    
 
                BANK:    
 
                JPMORGAN CHASE BANK, N.A.,    
 
           
 
  By:   /s/ Bruce E. Zak
 
Bruce E. Zak    
 
      Regional President    

3



--------------------------------------------------------------------------------



 



          The undersigned Guarantors consent to the foregoing Amendment and
acknowledge the continuing validity and enforceability of the Guaranties.

                  GUARANTORS:    
 
                TUFCO TECHNOLOGIES, INC.    
 
           
 
  By:   /s/ Michael B. Wheeler
 
Michael B. Wheeler    
 
      Chief Financial Officer, Vice President and Secretary    
 
                TUFCO LLC    
 
                By: Tufco Technologies, Inc.,         Its Sole Managing Member  
 
 
           
 
  By:   /s/ Michael B. Wheeler
 
Michael B. Wheeler    
 
      Authorized Officer of the Managing Member    
 
                HAMCO MANUFACTURING AND DISTRIBUTING LLC    
 
           
 
  By:   TUFCO, LP    
 
      its Sole Managing Member    

                  By:   TUFCO LLC,         its Managing General Partner
 
           
 
      By:   TUFCO TECHNOLOGIES, INC.,
 
          its Sole Managing Member

             
 
  By:   /s/ Michael B. Wheeler
 
Michael B. Wheeler    
 
      Chief Financial Officer, Vice President and Secretary    

4